DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “sensor element” in claims 29-32.  Corresponding structure is discloses at least at Page 12 of the instant Specification – “For instance, sensor element 2 may be an acceleration sensor, a yaw rate sensor, a pressure sensor, a gas sensor or an optical sensor.”
The “operating mode control unit” in claim 31.  Page 9 – “a switch”
The “generating device” in claim 32.  Pages 12-13 discloses processor(s) and Page 21 discloses that the interpolation uses values stored in memory; one having ordinary skill in the art would have understood the “generating device” to take the form of an appropriately programmed general-purpose computer or a programming module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites, in the first element, “sampling a sensor signal is sampled at a sampling frequency.”  This language is awkward and should be corrected, perhaps to “sampling a sensor signal 
Claim 26 recites, at the end, “adpated.”  This should be changed to “adapted.”  There also needs to be a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites “an adaptation of the sampling frequency takes place only if the spectral signal properties have changed significantly.”  The term “significantly” leaves the claim unclear in scope as this is a subjective term that would vary based on the application and the person making the determination of what is or is not “significant.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 20-25, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selli et al. (US 6621443 B1)[hereinafter “Selli”].
Regarding Claim 17, Selli discloses a method for processing continuous sensor signals of a sensor [Column 1 lines 7-12], the method comprising:
sampling a sensor signal at a sampling frequency [Column 2 lines 51-53 – “FIG. 2 is an exemplary embodiment of a data acquisition system according to the present invention which samples signals at an adjustable sampling rate”]; and
classifying a series of sampled values which are classifiable in terms of time; wherein the sampling frequency is dynamically adapted to the spectral signal properties of the sensor signal varying over time [Column 3 line 56 to Column 4 line 5 – “When the input analog signal goes up or down in magnitude beyond a predetermined threshold, the processor 206 can respond by sampling the properties of the input analog signal at a different rate than the previous rate at which such properties were sampled. This different rate causes more samples to be generated over a given period of time than the previous rate would allow. As a result of increasing the sampling rate of the input analog signal, more samples can be taken of a rapidly changing analog signal, thereby creating a more accurate representation of the signal. In another embodiment of the present invention, the sampling rate can vary between 20 ms and 320 ms. Conversely, when the rate of change of the property(s) of the input analog signal falls to a more constant level, the processor 206 may decrease the sampling rate of the data acquisition system 200 to the previous slower rate, thereby taking samples in a less frequent manner.”], and
wherein an item of time information is allocated to the generated sampled values, which allows for the classification of the sampled values in terms of time [Column 4 lines 6-28.See also Figs. 4, “Time” at bottom axis.].

Regarding Claim 18, Selli discloses that the spectral signal properties of the sensor signal are determined repeatedly, at regular time intervals or following a predefinable number of signal samplings [See Fig. 3 and associated text.], and an adaptation of the sampling frequency takes place only if the spectral signal properties have changed significantly [Column 3 line 56 to Column 4 line 5 – “When the input analog signal goes up or down in magnitude beyond a predetermined threshold, the processor 206 can respond by sampling the properties of the input analog signal at a different rate than the previous rate at which such properties were sampled. This different rate causes more samples to be generated over a given period of time than the previous rate would allow. As a result of increasing the sampling rate of the input analog signal, more samples can be taken of a rapidly changing analog signal, thereby creating a more accurate representation of the signal. In another embodiment of the present invention, the sampling rate can vary between 20 ms and 320 ms. Conversely, when the rate of change of the property(s) of the input analog signal falls to a more constant level, the processor 206 may decrease the sampling rate of the data acquisition system 200 to the previous slower rate, thereby taking samples in a less frequent manner.”].

Regarding Claim 20, Selli discloses that when there is an adaptation, the current sampling frequency is multiplied by a predefinable and/or automatically adaptable adaptation factor [Fig. 3, selection of bit count].

Regarding Claim 21, Selli discloses that the adaptation of the sampling frequency to the currently determined spectral signal properties takes place successively in a plurality of adaptation steps and the number of adaptation steps is predefinable and/or variable [See Fig. 3 and associated text.].

Regarding Claim 22, Selli discloses that the sampling frequency is varied only within a predefined, restricted frequency range [Column 3 line 67 to Column 4 line 1 – “the sampling rate can vary between 20 ms and 320 ms”].

Regarding Claim 23, Selli discloses that the sensor signal is sampled in a predefinable and/or automatically adaptable test time interval at a predefinable and/or automatically adaptable test sampling frequency to determine its spectral signal properties [See Fig. 3 and associated text, particularly Steps 306, 310, 312, and 314.].

Regarding Claim 24, Selli discloses that time stamp information is allocated to each sampled value as time information, which represents the sampling instant at which the respective sampled value has been generated [See Figs. 4, “Time” at bottom axis.].

Regarding Claim 25, Selli discloses that each sampled value is allocated as time information the sampling frequency based on which the respective sampled value was generated, and/or the change in the sampling frequency if the sampling frequency has been changed [Fig. 3, selection of bit count and corresponding measurement frequency].

Regarding Claim 29, Selli discloses a sensor system [Fig. 2], comprising:
a processor to process sensor signals [Fig. 2 – Processor 220], including a sensor element for acquiring at least one physical measured variable and for converting this measured variable into a continuous electrical sensor signal [Fig. 2 – data input 202], and which is configured to perform the following:
sampling the sensor signal at a predefinable sampling frequency to generate sampled values of the sensor signal [Column 2 lines 51-53 – “FIG. 2 is an exemplary embodiment of a data acquisition system according to the present invention which samples signals at an adjustable sampling rate”];
analyzing the spectral signal properties of the sensor signal; adapting the sampling frequency as a function of the currently ascertained spectral signal properties of the sensor signal [Column 3 line 56 to Column 4 line 5 – “When the input analog signal goes up or down in magnitude beyond a predetermined threshold, the processor 206 can respond by sampling the properties of the input analog signal at a different rate than the previous rate at which such properties were sampled. This different rate causes more samples to be generated over a given period of time than the previous rate would allow. As a result of increasing the sampling rate of the input analog signal, more samples can be taken of a rapidly changing analog signal, thereby creating a more accurate representation of the signal. In another embodiment of the present invention, the sampling rate can vary between 20 ms and 320 ms. Conversely, when the rate of change of the property(s) of the input analog signal falls to a more constant level, the processor 206 may decrease the sampling rate of the data acquisition system 200 to the previous slower rate, thereby taking samples in a less frequent manner.”]; and
allocating an item of time information to the sampled values of the sensor signal [Column 4 lines 6-28.See also Figs. 4, “Time” at bottom axis.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selli et al. (US 6621443 B1)[hereinafter “Selli”] and Johnson et al. (US 5302950 A)[hereinafter “Johnson”].
Regarding Claim 19, Selli fails to disclose that the current sampling frequency is reduced if it is greater than twice the currently ascertained bandwidth of the sensor signal by a predefinable first tolerance value, and wherein the current sampling frequency is increased if it is lower than twice the currently ascertained bandwidth of the sensor signal by a predefinable second tolerance value.  However, Johnson discloses the increasing and decreasing of a sample rate relative to the Nyquist criterion [Abstract].  It would have been obvious to control the sampling rate to be somewhat, but not too far, over the Nyquist rate in order to prevent aliasing and prevent excessive memory use.

Claims 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selli et al. (US 6621443 B1)[hereinafter “Selli”] and Ferguson et al. (US 20030031281 A1)[hereinafter “Ferguson”].
Regarding Claim 26, Selli fails to disclose that the sampled values are filtered with a signal filter, and wherein when there is adaptation of the sampling frequency, the filter setting of the signal filter is adapted.  However, Ferguson discloses an adaptive data filter that is varied based on a variable sampling rate [Abstract].  It would have been obvious to use such a filter in combination with a variable sampling rate sensing environment in order to maintain a consistent frequency response regardless of the sampling rate.

Regarding Claim 30, Selli fails to disclose at least one signal filter for the sampled values of the sensor signal, in which a filter setting of the at least one signal filter is adapted as a function of the current sampling frequency.  However, Ferguson discloses an adaptive data filter that is varied based on a variable sampling rate [Abstract].  It would have been obvious to use such a filter in combination with a variable sampling rate sensing environment in order to maintain a consistent frequency response regardless of the sampling rate.

Claims 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selli et al. (US 6621443 B1)[hereinafter “Selli”] and Ansari et al. (US 20030173983 A1)[hereinafter “Ansari”].
Regarding Claim 27, Selli fails to disclose a switch is made between at least two operating modes, i.e. between a normal mode for intervals during which sampled values of the sensor signal are generated, and an energy saving mode for intervals during which no sampled values of the sensor signal are generated.  However, Ansari discloses performing such an operation [See Fig. 2A and associated text].  It would have been obvious to operate the device in such a manner in order to conserve power.

Regarding Claim 31, Selli fails to disclose an operating mode control unit configured to switch between at least two operating modes as a function of the current sampling frequency, by switching between a normal mode for intervals during which sampled values of the sensor signal are generated and an energy saving mode for intervals during which no sampled values of the sensor signal are generated.  However, Ansari discloses performing such an operation [See Fig. 2A and associated text].  It would have been obvious to operate the device in such a manner in order to conserve power.

Claims 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selli et al. (US 6621443 B1)[hereinafter “Selli”] and Nhu (US 20090043571 A1).
Regarding Claim 28, Selli fails to disclose that a series of signal values that are equidistant in terms of time and have a predefinable frequency is generated through an interpolation of the sampled values of the sensor signal under consideration of the allocated time information.  However, Nhu discloses such a process as part of a data interpolation method [See Fig. 2 and corresponding text].  It would have been obvious to perform such a data interpolation process in order to produce an output with such values accounted for.

Regarding Claim 32, Selli fails to disclose a generating device to generate a series of signal values that are equidistant in terms of time and have a predefinable frequency through an interpolation of the sampled values of the sensor signal under consideration of the allocated time information.  However, Nhu discloses such a process as part of a data interpolation method [See Fig. 2 and corresponding text].  It would have been obvious to perform such a data interpolation process in order to produce an output with such values accounted for.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5673210 A – Signal Restoration Using Left-sided And Right-sided Autoregressive Parameters

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865